Citation Nr: 1309053	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  12-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for a left hand disability, claimed as a left hand crush injury.

3.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1954 to October 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened and denied service connection for PTSD and a left hand condition, and denied service connection for asbestosis (which had been claimed as a due to asbestos exposure).   

The record shows that the Veteran has currently diagnosed chronic obstructive pulmonary disease.  Because claimed asbestosis and chronic obstructive pulmonary disease are manifested by similar symptoms, the Board has recharacterized the issue on appeal as service connection for a lung disability, to include as due to asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Two VA Forms 9 dated in June 2012 reflect that on one form the Veteran checked the block to indicate that he wanted a Board (BVA) hearing at a local VA office and another one he checked the block to indicate that he did not want a Board hearing.  Because of the inconsistent elections, in February 2013, the Board sought clarification from the Veteran and his attorney regarding Board hearing election.  

In a February 2013 hearing election form, submitted in response to the Board's request for clarification, the Veteran indicated that he wished to appear at a hearing at a local VA office before a member or members of the Board (Travel Board hearing).  As such, the Board finds that a Travel Board hearing should be scheduled, and the Veteran and his representative should be notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2012).  See also 38 C.F.R. § 20.700 (2012) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should schedule the Veteran for a Travel Board hearing to be held at the RO before a Veterans Law Judge of the Board.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



